—Judgment unanimously affirmed. Memorandum: Though generally disfavored, showup identifications may be conducted where exigent circumstances require immediate identification (see, People v Johnson, 81 NY2d 828, 831). Minutes after his arrival at the hospital, the victim of a stabbing incident identified defendant, who was being treated in an examination room at the same hospital, as the assailant. The showup was conducted in temporal proximity to the crime and the circumstances of the identification were not unduly suggestive. Thus, County Court properly denied defendant’s motion to suppress (see, People v Blanche, 227 AD2d 935; People v Spearman, 226 AD2d 180, lv denied 88 NY2d 886; People v Conyers, 176 AD2d 340, lv denied 79 NY2d 825).
The record does not support the contention that defendant was denied effective assistance of counsel. Further, defendant’s sentence is neither unduly harsh nor severe. (Appeal from Judgment of Monroe County Court, Marks, J.—Burglary, 1st Degree.) Present—Green, J. P., Pine, Callahan, Balio and Boehm, JJ.